Case: 11-50744     Document: 00511979037         Page: 1     Date Filed: 09/07/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        September 7, 2012

                                       No. 11-50744                        Lyle W. Cayce
                                                                                Clerk

VETA GARVEY FARMER,

                                                  Plaintiff-Appellant
v.

HOME DEPOT U.S.A. INCORPORATED;
US MAINTENANCE, INCORPORATED,
doing business as US Maintenance;
CINTAS CORPORATION No. 2,

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:10-CV-591


Before JONES, Chief Judge, and GARZA and PRADO, Circuit Judges.
PER CURIAM:*
        The court has reviewed this appeal in light of the briefs, oral argument,
and pertinent portions of the record. Upon review, we find no reversible error
of fact or law, nor any abuse of discretion in the trial court’s rulings.
Accordingly, the judgment of the district court is AFFIRMED. See 5TH CIRCUIT
LOC. RULE 47.6.


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.